DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 9, Line 24 - Page 10, Line 7, filed 1/20/2022, with respect to claims 1, 11, and 20 have been fully considered and are persuasive.  The Claim rejections under 35 U.S.C. 112(a) and 112(b) of 10/20/2021 has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11, 12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee” US 10701415), in further view of Hurst et al. (“Hurst” US 20050281328).

Regarding claim 1, Lee teaches A non-transitory computer-readable medium storing program instructions that, when executed by a processor, cause the processor to generate a first media program for playback by performing the steps of: [Lee – (C12, L21-44): teaches the operating system 708 and the computer program 710 are comprised of computer program instructions which, when accessed, read and executed by the computer 702, causes the computer 702 to perform the steps necessary to implement and/or use the present invention or to load the program of instructions into a memory]
receiving playback data that specifies a first time associated with when playback of a first media clip [i.e. PCP block 402A] ends and a second time associated with when playback of a second media clip [i.e. PCP block 402B] begins; [Lee – (C5, L10-32), Figs. 4A-D: teaches obtaining information from the media stream 106, wherein media streams 106 include a plurality of protected content packets (PCPs), each of which includes a PCP header appended with the PCP block having the media data itself.  PCP header includes PCP block control information such as the PCP block length]
determining a first transition between the first media clip and the second media clip based on the playback data; [Lee – (C9, L1-20): teaches the duration of the last media segment 214 of that block 402 (e.g. media segment 214D of PCP block 402A) is checked for the duration being less than a fraction of the target duration 404.  If it is, the duration of the first media segment 214E of the next PCP block 402B is adjusted to be the difference of time between the target duration 404 and the duration of the last media segment 214, 200 ms.  Examiner notes: a transition between block 402A and 402B must be determined if it is determining a difference in time with regards to the next block]
processing at least a first portion of the first media clip and a first portion of the second media clip to generate a first transition clip; [Lee – (C6, L8-28): teaches generating a media segment 214D temporally spanning the remaining portion of 402AN of the first block 402A. (C6, L29-48), Fig. 3, 4A-D: teaches a further media segment 214E from a temporally beginning portion 402B1 of the next block 402B.  the combined temporal duration of media segment 214D and 214E is equal to the target duration 404. Examiner notes: according to Figs. 4A-D, the combination of media segments 214D and 214E are interpreted as a transition of Block 402A and Block 402B
modifying, based on a duration [i.e. target duration] of the first transition clip, the first time associated with when playback of the first media clip ends to create a first playback interval for a first shortened version [i.e. 214A-214C] of the first media clip; [Lee – (C5, L41-47), (C6, L8-48), Fig. 3, 4A-D: teaches flow chart element 304 tests true and processing is passed to flow chart element 306 to generate a media segment 214A spanning the target duration 404.  flow chart element 308, which generates a media segment 214D temporally spanning the remaining portion 402AN of the first block 402A.  Examiner notes: 214A-214C would remain as the shortened version]
modifying, based on the duration of the first transition clip, the second time associated with when playback of the second media clip begins to create a second playback interval for a second shortened version [i.e. 214F-214H] of the second media clip; [Lee – (C5, L41-47), (C6, L8-48), Fig. 3: teaches flow chart element 304 tests true and processing is passed to flow chart element 306 to generate a media segment 214A spanning the target duration 404.  Flow chart element 314 generates a further media segment 214E from a temporally beginning portion 402B1 of the next block 402B. Examiner notes: 214F-214H would remain as the shortened version]
generating updated playback data that specifies playback of the first transition clip during an interval that occurs between the first playback interval for the first shortened version of the first media clip and the second playback interval for the second shortened version of the second media clip; and [Lee – (C5, L48-58), Fig. 3: teaches Flow chart element 310 then updates a set 408 of media segment identifiers to be published with an identifier of the generated media segment 214A.  (C2, L40-62): teaches this process of updating segments for the first and second blocks are repeated until no portion remains]
causing a media player [i.e. sink] to playback the first media program based on the updated playback data,  [Lee – (C10, L30-35): teaches media segment 214 production begins with a target duration, and is subsequently used by a sink 104 to manage the media segments 214 and their rendering/playback]
wherein the first media program includes a second portion of the first media clip that corresponds to the first shortened version of the first media clip, the first transition clip, and a second portion of the second media clip that corresponds to the second shortened version of the second media clip, and wherein, during playback of the first media program, the first transition clip is played back immediately subsequent to when playback of the second portion of the first media clip completes, and the second portion of the second media clip is played back immediately subsequent to when playback of the first transition clip completes.  [Lee – (C10, L30-35): teaches media segment 214 production begins with a target duration, and is subsequently used by a sink 104 to manage the media segments 214 and their rendering/playback.  Examiner notes: Fig. 4A-D - segments 214A-214H for playback based on first shorten version (214A-214C), transmission clip (214D-214E), second shorten version (214F-214H)]
Lee teaches times associated with a first and second media clip, but does not explicitly teach playback data that specifies when a first media clip ends and when a second media clip begins;

However, Hurst teaches playback data that specifies when a first media clip ends and when a second media clip begins; [Hurst – Para 0038-0040, Fig. 2A, 2B: teaches SMPTE time codes associated with the streams or clips comprise of both a beginning time (210-st and 220-st) and end time (210-end and 220-end)]
Lee and Hurst are analogous in the art because they are from the same field of splicing streams [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s playback data in view of Hurst to time codes for the reasons of improving accuracy for modifying streams by properly determining when each clip begins and ends.

Regarding claim 2, Lee and Hurst teaches The non-transitory computer-readable medium of claim 1, wherein the step of determining the first transition between the first media clip and the second media clip comprises determining that the playback data indicates that the first media clip should be played immediately prior to the second media clip. [Hurst – Para 0006, 0082: teaches MPEG and MPEG-like information streams including, e.g., video information may be spliced together in a relatively seamless manner by defining "in-points" and "out-points" for each stream that are indicative of, respectively, appropriate stream entry and exit points]

Regarding claim 3, Lee and Hurst teaches The non-transitory computer-readable medium of claim 1, wherein the step of processing the first portion of the first media clip and the first portion of the second media clip comprises encoding the first portion of the first media clip and encoding the first portion of the second media clip. [Hurst – Fig. 12: teaches when parsing the stream for in-points or out-points, re-encoding a decoded portion according to re-encode criteria including pre-defined in-point and out-point conditions (items 1245 and 1225)]

Regarding claim 5, Lee and Hurst teaches the non-transitory computer-readable medium of claim 1, wherein the step of causing the media player to playback the first media program comprises: 
transmitting the updated playback data to the media player, wherein the media player streams the first media program from a content server based on the updated playback data. [Hurst – Para 0050, 0112: teaches two types of information are used to build a transition clip, frame data and MPEG data. Frame data comprises information such as the location, coding type and presentation order of particular frames in the from- and to-streams.]

Regarding claim 6, Lee and Hurst teaches The non-transitory computer-readable medium of claim 1, wherein the modified first time associated with the a first playback interval is earlier than the first time specified in the playback data and the modified second time associated with the second playback interval is later than the second time specified in the playback data. [Hurst – Para 0038, 0040, 0043, Fig. 2A: teaches the resulting spliced stream comprising 240-A of stream A in the interval between t0 and t1 and 240-B of stream B in the interval t3 to t4]

Regarding claim 7, Lee and Hurst teaches the non-transitory computer-readable medium of claim 1, further comprising the steps of: 
removing the first portion of the first media clip from the first media clip to generate the second portion of the first media clip; and [Hurst – Para 0039, Fig. 2A: teaches out-frame 210-OUT will be included within the transition stream 230. The transition out frame 210-TRANS comprises the last frame of the first stream 210 to be transmitted. That is, the transition stream 230 will be concatenated to the first stream 210 immediately after the transition out frame 210-TRANS.  Examiner notes the generation of transition stream 230 would create a portion (240-A) from stream A]
removing the first portion of the second media clip from the second media clip to generate the second portion of the second media clip. [Hurst – Para 0041, Fig. 2A: teaches the in-frame 220-IN will be included within the transition stream 230. The transition in frame 210-TRANS comprises the first frame of the second stream 220 to be transmitted. That is, the transition in frame 220-TRANS will be the first frame of the second stream 210 concatenated to the transition stream 230. Examiner notes the generation of transition stream 230 would create a portion (240-B) from stream B]

Regarding Method claims 11, 12, and 14, claim(s) 11, 12, and 14 recite(s) limitations that is/are similar in scope to the limitations recited in CRM claims 1, 2, and 5. Therefore, claim(s) 11, 12, and 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 2, and 5.

Regarding claim 15, Lee and Hurst teaches The computer-implemented method of claim 11, wherein the updated playback data indicates a location associated with the first media clip, a location associated with the first transition clip, and a location associated with the second media clip [Hurst – Para 0050, 0112: teaches two types of information are used to build a transition clip, frame data and MPEG data. Frame data comprises information such as the location, coding type and presentation order of particular frames in the from- and to-streams.]

Regarding Method claims 16, claim(s) 16 recite(s) limitations that is/are similar in scope to the limitations recited in CRM claims 6. Therefore, claim(s) 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Regarding claim 17, Lee and Hurst teaches the computer-implemented method of claim 11, wherein a combined duration of the first portion of the first media clip and the first portion of the second media clip is equal to a duration of the transition clip. [Hurst – Para 0042, Fig. 2A: teaches the transition clip is comprises frames from both the first stream 210 and the second stream 220, including the respective in- and out-frames. The beginning and end of the transition clip is depicted in FIG. 2 as, respectively, time t.sub.1 and t.sub.3.]

Regarding claim 18, Lee and Hurst teaches the computer-implemented method of claim 11, wherein the media player plays the first transition clip instead of playing the first portion of the first media clip and the first portion of the second media clip. [Hurst – Para 0037: teaches the resulting spliced stream 240 comprises the concatenation of portions of the first 210, transition 230 and second 220 streams.]

Regarding Method claim 19 and System claim 20, claim(s) 19 and 20 recite(s) limitations that is/are similar in scope to the limitations recited in CRM claims 7 and 1. Therefore, claim(s) 19 and 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 1 and 7.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Hurst as applied to claim 1 above, and further in view of Eppolito et al. ("Eppolito" US 20170092331).

Regarding claim 4, Lee and Hurst do not explicitly teach claim 4.  However, Eppolito teaches the non-transitory computer-readable medium of claim 1, wherein the step of processing the first portion of the first media clip and the first portion of the second media clip comprises compositing the first portion of the first media clip and the first portion of the second media clip with at least one visual effect. [Eppolito – Para 0241: teaches video transition effects for the composite media presentation.  Examples of such transitions are J&L cuts, cross fading transitions between image or video segments, wipe transitions, slide transitions, etc. After 1860, the process ends]
Lee, Hurst, and Eppolito are analogous in the art because they are from the same field of video presentations [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Hurst in view of Eppolito to video effects for the reasons of improving transitions by adding effects to composited representations.

Regarding Method claim 13, claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in CRM claims 4. Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 4.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Hurst as applied to claim1 above, and further in view of Lection ("Lection" US 20090106447).

Regarding claim 9, Lee and Hurst do not explicitly teach claim 9.  However, Lection teaches The non-transitory computer-readable medium of claim 1, wherein the first transition clip is generated based on a set of viewing preferences associated with the first user. [Lection – Para 0022: teaches a portion of the transition video object stream can be tailored to the user's preferences.]
Lee, Hurst, and Lection are analogous in the art because they are from the same field of presenting transitions between content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Hurst’s transition streams in view of Lection to user preferences for the reasons of improving user experience by tailoring transition content to the user’s preferences.

Regarding claim 10, Lee and Hurst do not explicitly teach claim 9.  However, Lection teaches the non-transitory computer-readable medium of claim 8, further comprising the steps of: 
generating a second transition clip based on a set of viewing preferences associated with a second user; and [Lection – Para 0022: teaches a portion of the transition video object stream can be tailored to the user's preferences.]
generating an alternate version of the first media program that includes the second transition clip instead of the first transition clip. [Lection – Para 0032: teaches The transition segments 215 can be associated with a transition preference of web sites hosting web pages 110a, 110b or by users. For example, a website that hosts web pages relating to Hawai'i can prefer transition segments that include videos describing points of interest in Maui or Kona]
In addition, the rationale of claim 9 is used for this claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426